DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Amendment received 2/7/22 was entered into the record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Osakabe et al. US 8,693,072 (“Osakabe”) in view of Nakata US 2020/0310320 (“Nakata”).
 	Regarding claims 1, 7,and 8, Osakabe disclosed an image forming apparatus comprising: a document reading apparatus comprising: a sheet conveyance apparatus comprising: 
 	a sheet supporting tray (25) configured to support a sheet; 
 	a feeding roller (51) configured to feed the sheet placed on the sheet supporting tray; 
 	a lower guide (27) configured to guide a lower surface of the sheet fed by the feeding roller; 

 	a second detection sensor (73) configured to detect the sheet placed on the sheet supporting tray at a second detection position farther from a center of the sheet supporting tray in a sheet width direction orthogonal to sheet conveyance direction than the first detection position, the second detection sensor comprising a second detection member (70A, 73A) configured to rotate by being pushed by the sheet placed on the sheet supporting tray, and a second optical sensor (70B, 73B) configured to detect rotation of the second detection member,
 	wherein the first detection member is arranged to protrude upward from the lower guide (see at least Figure 4);
 	and an image reading unit (15) configured to read an image of a sheet conveyed from the sheet conveyance apparatus;
 	and an image forming unit configured to form an image read by the document reading apparatus onto another sheet (see the 4th paragraph of column 13).
	Osakabe did not teach a pivotable upper guide.  Nakata teaches an upper guide arranged opposite to an upper surface of the sheet fed by the feeding roller and configured to be pivotable with respect to the lower guide (see Figures 2, 9b, and 10); 	Furthermore, a second detection member (SNR3A) is arranged to hang downward from the upper guide.  It would have been obvious to one of ordinary skill in 
 	Regarding claim 2, Osakabe disclosed the first and second detection positions are disposed downstream of the feeding roller in the sheet conveyance direction (see Figures 2 and 4).
 	Regarding claim 3, Osakabe disclosed a downstream regulating member (58) configured to regulate a position of the sheet by abutting with a downstream end in the conveyance direction of the sheet placed on the sheet supporting tray, and wherein the first and second detection positions of the first and second detection sensors are disposed upstream of the downstream regulating member in the conveyance direction (see Figures 2 and 4).  
 	Regarding claim 4, Osakabe disclosed a pair of side regulating plates disposed movably in a width direction with respect to the sheet supporting tray and configured to regulate a position of the sheet by abutting with widthwise ends of the sheet placed on the sheet supporting tray (Figures 1 and 5), and wherein the first detection position is disposed on a widthwise center side more than the second detection position (Figure 5).  
 	Regarding claim 5, Osakabe disclosed the second detection position is disposed upstream in the sheet conveyance direction of the first detection position (Figure 5).  
	Regarding claim 7, Osakabe disclosed a document reading apparatus comprising: the sheet conveyance apparatus as set forth in claim 1; and an image 
 	Regarding claim 9, Osakabe disclosed the control unit determines the sheet is a first size in a case where the first and second detection sensors detect the sheet and determines the sheet is a second size smaller than the first size in a case where the first detection sensor detects the sheet is present and the second detection sensor detects no sheet (column 11, lines 45-58).
	Regarding claim 13, Osakabe disclosed a control unit configured to control the sheet conveyance unit in a first mode in a case where the first and second detection sensors detect the sheet, and control the sheet conveyance unit in a second mode in which a sheet conveyance speed is slower than that of the first mode in a case where the first detection sensor detects the sheet and the second detection sensor detects no sheet (see at least column 8, lines 27-42, and the abstract).   

 	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Osakabe in view of Nakata and JP 2000-264445 (“JP ‘445”).  
 	Osakabe disclosed a sheet conveyance apparatus comprising: 
 	a sheet supporting tray (25) configured to support a sheet; 
 	a feeding roller (51) configured to feed the sheet placed on the sheet supporting tray; 
 	a side regulating plate (30) fixed to the sheet supporting tray; 

 	a lower guide (27) configured to guide a lower surface of the sheet fed by the feeding roller; 
	a first detection sensor (71) configured to detect the sheet placed on the sheet supporting tray at a first detection position, the first detection sensor comprising a first detection member (70A, 71A) configured to rotate by being pushed by the sheet placed on the sheet supporting tray, and a first optical sensor (70B, 71B) configured to detect rotation of the first detection member; and 
 	a second detection sensor (73) configured to detect the sheet placed on the sheet supporting tray at a second detection position farther from the fixed side regulating plate in a sheet width direction orthogonal to a sheet conveyance direction than the first detection position, the second detection sensor comprising a second detection member (70A, 73A) configured to rotate by being pushed by the sheet placed on the sheet supporting tray, and a second optical sensor (70B, 73B) configured to detect rotation of the second detection member,
 	wherein the first detection member is arranged to protrude upward from the lower guide (Figure 4), and 
	Osakabe did not teach a pivotable upper guide.  Nakata teaches an upper guide arranged opposite to an upper surface of the sheet fed by the feeding roller and configured to be pivotable with respect to the lower guide (see Figures 2, 9b, and 10); 	Furthermore, a second detection member (SNR3A) is arranged to hang 
 	Osakabe taught the use of regulating plates (30) which move in unison toward and away from one another.  Osakabe did not teach the regulating units to have one fixed side and the other a movable side.  JP ‘445 teaches a fixed side regulating plate (106) fixed to a sheet supporting tray and a movable side regulating plate (98C) disposed movably in a width direction and configured to regulate a position of the sheet between the fixed side regulating plate by abutting with a widthwise end of the sheet placed on the sheet supporting tray and wherein a first detection position is disposed on a side of the fixed side regulating plate in the width direction more than a second detection position (Figure 10).  JP ‘445 teaches that using two guides movable toward one another or one guide fixed with the other movable towards it, are obvious variants of one another (Figures 9 and 10 and paragraph 0031).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings and setup of JP ‘445 within Osakabe to use a device with less moving parts which is cheaper and easier to assemble.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653